IN THE SUPREME COURT OF THE STATE OF NEVADA



                   HIGINIO CAUSSE BARRERA,                                       No. 69428
                                     Appellant,
                                 vs.
                   THE STATE OF NEVADA,
                                     Respondent.
                  HIGINIO CAUSSE BARRERA,                                        No. 69514
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                    Respondent.
                  HIGINIO CAUSSE BARRERA,                                       No. 69515
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                    Respondent.
                                                                                           FILED
                                                                                               FEB 0 1 2016

                                                                                               ALA: ea
                                       ORDER DISMISSING APPEALS

                              These are pro se appeals from district court orders denying a
                  motion for rehearing, a motion to stop time to exhaust all claims, and a
                  motion to appoint counsel. Eighth Judicial District Court, Clark County;
                  Jennifer P. Togliatti, Judge.




SUPREME COURT
        OF
     NEVADA


(0) 1941A    oe

                                                           elV11: 1MtviVehztra,a7tr€, Wrafe,
                             Because no statute or court rule permits an appeal from the
                 aforementioned orders, we lack jurisdiction. Castillo v. State, 106 Nev.
                 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                              ORDER these appeals DISMISSED.'




                                          Douglas




                CC:    Hon. Jennifer P. Togliatti, District Judge
                       Higinio Causse Barrera
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                      'In light of this order, the pro se motion filed on January 21, 2016, is
                denied as moot.

SUPREME COURT
       OF
     NEVADA


M) 1941A    e                                         2
                                       "Sztga                                    SMIMMEISI